Citation Nr: 1232037	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-27 515	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran reported over 20 years of active service between August 1953 and August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal currently resides with the RO in Montgomery, Alabama.  

The RO treated the Veteran's July 2009 VA Form 9, Appeal to Board of Veterans' Appeals, as a timely Substantive Appeal despite being filed almost nine months after the time the claimant had to perfect his appeal had run and certified this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2011) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case).  Nonetheless, because VA has accepted the appeal, the Board finds that it is compelled to accept jurisdiction over this appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009)

In June 2012, the Veteran did not report for the hearing he had requested before a Veterans Law Judge traveling to the RO, and no good cause has been shown.  Therefore, the Board will treat his request for a hearing as withdrawn.  38 C.F.R. § 20.704(d) (2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In November 2007 the RO provided the Veteran with a VA examination to obtain a medical opinion as to the relationship between his current bilateral hearing loss and his military service.  However, the Board finds the medical opinion provided by the examiner inadequate because the examiner improperly relied on the negative audiological examinations found in the service treatment records as the basis for the opinion and not the medical question of whether bilateral hearing loss is related to service.  The Board also finds that examination inadequate because the examiner applied the wrong legal standard.  Specifically, the examiner reached his conclusion because "it is not likely that" military noise exposure caused the Veteran's current hearing loss instead "whether it is at least as likely as not" the military noise exposure caused the appellant's current hearing loss.  Therefore, the Board finds that a remand to obtain an addendum to the examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain an addendum to the November 2007 VA examination by the same examiner or another qualified examiner.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; and the fact that his DD 214s document the fact that he worked in an occupation that had a great deal of noise exposure (i.e., truck driver).  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

2.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

